DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after-final claim amendments/arguments filed February 23, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendments filed December 27, 2021 with respect to 35 U.S.C. § 112 (b) rejection of claims 14-20 have been fully considered and are persuasive. The Examiner hereby withdraws the 35 U.S.C § 112 (b) rejection presented in previous office action.

ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was stated in the “allowable subject matter” section of previous office action, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 14, and 15 with proper motivation before the effective filing date of the invention.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 2019/0180546 A1 (Tsujimura et al.) [0101] When ending of use of the formal key information for the request user has been detected, the formal issuance control unit 4022 performs a formal key information invalidating process on the user terminal 200 of 
US 2003/0182566 A1 (Kohara et al.): 1. A data storage apparatus including a nonvolatile storing means for storing data, the data storage apparatus comprising: (a) encryption key generating means for generating a pseudorandom number at a predetermined timing, the pseudorandom number at the timing being regarded as an encryption key; (b) encryption key storing means, which is volatile, for storing the encryption key that has been generated by the encryption key generating means; (c) encrypting means for, when the encryption key is provided, encrypting entered data with the encryption key, and for causing the nonvolatile storing means to store the entered data as encrypted data; (d) decrypting means for, when an encryption key identical with the encryption key used at a time of encryption is provided, decrypting and reading out the encrypted data stored in the nonvolatile storing means with the encryption key; and (e) encryption key managing means for, in response to a request for allocation of the encryption key to a user, 
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438